Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 & 18-20 directed to an invention non-elected with traverse in the reply filed on 18 June 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed system, especially requiring a fluid pump with an inlet and outlet present in an assembly line grow pod, further comprising a processor and storage medium within a housing, the storage medium operating to receive instructions from a master controller directed to the amount, location and fluid needs of a particular plant, and parameters, and then operates the pump accordingly. 
As relied upon in the outstanding Non-Final Rejection dated 30 September 2020, Walliser (US 2013/0283689) discloses a stationary hydroponics pond which is not directed to an an arrangement of machines, equipment, and workers in which work passes from operation to operation in direct line until the product is assembled” Merriam-Webster Dictionary). 
Further, as pointed out in Applicant’s arguments dated 30 December 2020, “More particularly, Walliser and Ben-ner fail to teach or fairly suggest […when executed, cause the processing device to:] ‘receive an instruction from the master controller, the instruction relating to a particular amount of fluid and a particular location of fluid delivery within the assembly line grow pod as determined by the master controller based on fluid needs of a particular plant,’ ‘determine one or more pump parameters to achieve delivery of fluid in accordance with the instruction,’ and ‘direct operation of the pumping mechanism according to the one or more pump parameters’ as recited in amended independent claim 12.” The claim, as amended, requires the particulars of operating a pump within the assembly line grow pod, per a set of very particular instructions determined for the plant itself. 
This is critical to accomplishing the purpose of the automated system, since “Additionally, as the plants are lighted, watered, and provided nutrients, the carts 104 traverse the track 102 of the assembly line grow pod 100,” [0032], as well as multiple other instances within the instant specification, discuss the movement of the plants around a facility, and the controller must coordinate the location of each plant (e.g. fluid destination) with the particular watering needs of each plant, producing a desirable output for each individual plant in the system. 
Further, Ben-ner et al. (US 2020/0241579), as several other prior art references cited during the prosecution of this application [Barash et al. (US 4,209,131) for example], discloses an automated irrigation system. However, each of these prior art disclosures do not reasonably suggest the controller coordinating the location of a particular plant, the fluid needs of that particular plant, and the operating of the disclosed pump according to transmitted instructions. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643